DETAILED ACTION                                                                                                                                                                               
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-7, 9-18, and 20-26 are pending in the Amendment filed 01/04/2021.
The rejections of record have been withdrawn if not restated below:
Claims 1, 4-7, 9-15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1), in view of Qin et al. (CN 102621150 A). 
Claims 16-18, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1).
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered, but are not persuasive. 
Applicant argues, as to the Bingham reference: “[I]n Bingham, the monitoring tool determines whether the size of any tear or hole exceeds a predetermined size. Bingham, however, fails to disclose or suggest “wherein the processor [...] is configured to determine whether a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold,” as recited in amended claim 1.” [“Remarks”, pg. 7, para. 2].
In response, this argument is not persuasive because the cited teaching of Bingham, whether the size of any tears or holes are larger than a predetermined size, is inherently discloses the limitation of determining whether a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold.  In particular, the shaker screens are a standardized or at least pre-determined size [para. 0015; para. 0023, “given screen and mesh size”] of which the monitoring tool identifies tears or holes larger than a predetermined size [para. 0022]. Thus, in selecting the predetermined size hole or tear which renders the screen in need of repair for a particular screen size [para. 0037], one is inherently selecting “a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold”. As a hypothetical 
Applicant argues, further as to the Bingham reference: “[I]n Bingham, the process collects and stores information about each screen assembly in a database, and the monitoring tool may notify an operator when available screen assembly inventory is low. Bingham, however, does not disclose or suggest, “provide an alert to an operator in response to determining that the percentage of the shale shaker screen that is damaged exceeds the pre-defined threshold,” as recited in amended claim 1 (emphasis added).” [“Remarks”, pg. 7, para. 5].
In response, this argument is not persuasive because Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062].  As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of detecting a screen assembly having a tear or hole exceeding a predetermined size [para. 0022, 0037], in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1), in view of Qin et al. (CN 102621150 A). 
1.    Bingham discloses a system for detecting damaged shaker screens [Abstract, claim 19] comprising: 
a shale shaker screen installed on a shale shaker [Abstract, claim 19; “while the screen assemblies are installed in the shaker”, para. 0021; “while the screen assembly is in the shaker”, para. 0026; “screen assemblies installed therein”, para. 0043, claim 9];
a processor [control terminal, claim 19]; and
at least one camera operably connected to the processor [camera, claim 19], wherein the camera is positioned to capture at least one image of at least a portion of the shale shaker screen [real-time image of the shaker, claim 19] installed on the shale shaker [claims 9 and 19; para. 0021, 0026, 0043] and wherein the processor is configured to receive the image from the camera and analyze the image in order to detect damaged area of the shale shaker screen [claim 19, para. 0034-35],
wherein the processor is trained to detect damaged regions of the shale shaker screen using at least one training image and is configured to determine whether a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold [“tear or hole exceeding a predetermined size”, para. 0022, 0037]; and 
wherein the processor is configured to provide an alert to an operator [para. 0040; “with or without a human operator”, para. 0062] in response to determining that the percentage of the shale shaker screen that is damaged exceeds the pre-defined threshold [“damage to the screen assembly”, para. 0040; para. 0062].
Bingham’s method for analyzing shaker screen images for detection of damage to the screens [claim 19, para. 0023, para. 0034-35] fails to explicitly disclose:
wherein the processor is trained to detect damaged regions of the shale shaker screen using at least one training image.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing shaker screen images for detection of damage to the screen, of Bingham, to include the method of training an image processor using training images such that at least 10 images are used, of Qin, because Qin teaches the training images improve damage detection [Abstract, para. 0027].
As to “determine whether a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold” the cited teaching of Bingham, whether the size of any tears or holes are larger than a predetermined size [para. 0022, 0037], inherently teaches the limitation. In particular, the shaker screens are a standardized or at least pre-determined size [para. 0015; para. 0023, “given screen and mesh size”] of which the monitoring tool identifies tears or holes larger than a predetermined size [para. 0022]. Thus, in selecting the predetermined size hole or tear which renders the screen in need of repair for a particular screen size [para. 0037], one is inherently selecting “a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold”. As a hypothetical application of the system of Bingham: if the area of the shaker screen is 1200 inches squared, and the selected “predetermined size” of the hole is 12 inches squared (as determined by the user and/or the demands of the particular screen or process) [para. 0035, “monitoring tool 230 may determine the length and width of tears and/or the size of holes in the mesh to determine if they exceed acceptable values”], then the application of the system of Bingham inherently requires determining whether the shale shaker screen is damaged beyond a pre-defined threshold of 1%. 
As to “the processor is configured to provide an alert to an operator”, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062].  As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information 
4.    Modified Bingham discloses the system of claim 1, further comprising at least one light source arranged to provide adequate lighting during diverse weather conditions and times of day [para. 0033-34].
5.    Modified Bingham discloses the system of claim 1, wherein the pre-defined threshold ranges from 3% to 10% [para. 0022, 0037-38].
Bingham is silent towards any examples of the pre-determined size of holes or tears which render the screen in need of repair [para. 0022, 0037-38], and therefore fails to explicitly disclose wherein the pre-defined threshold ranges from 3% to 10% .  
However, one of ordinary skill in the art would recognize that selection of the predetermined size of hole (and inherently the pre-defined threshold percent) is a result-effective variable in controlling the efficiency of the screening process [para. 0035, “monitoring tool 230 may determine the length and width of tears and/or the size of holes in the mesh to determine if they exceed acceptable values”], and as such would optimize the predetermined size of hole to achieve the desired screening efficiency and/or to prevent screen failures in service, as taught by Bingham [para. 0022-23; para. 0037-38], with predictable results. 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
6.    Modified Bingham discloses the system of claim 1, wherein the processor is capable of warping a captured image to simulate a 0-degree look angle [para. 0021, 0063]. 

Here, Bingham teaches analyzing the captured image [para. 0021] using a computer controller [para. 0063].  Under the broadest reasonable interpretation, the claim does not require that the processor perform the recited function but that the processor is capable of performing the recited function. As such, the computer (e.g., processor) of Bingham would be “capable of cropping an image” because the computer can be programmed to perform the recited function. See MPEP 2111.
9.    Modified Bingham discloses the system of claim 1, wherein the processor is trained using at least 10 images [para. 0023, 0037-38].
Qin teaches image training to be a result-effective variable which improves detection of damaged regions, and thus represents an optimizable variable which has predictable results of improved damage detection.  Therefore, one of ordinary skill in the art would utilize image training using improve the reliability and detection efficiency of the image processing unit of Bingham, as desired, as taught by Qin [Abstract, para. 0027].
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
10.    Modified Bingham discloses the system of claim 1, wherein the processor is trained using at least 1,000 images [para. 0023, 0037-38].
Qin teaches image training to be a result-effective variable which improves detection of damaged regions, and thus represents an optimizable variable which has predictable results of improved damage detection.  Therefore, one of ordinary skill in the art would utilize image training using improve the reliability and detection efficiency of the image processing unit of Bingham, as desired, as taught by Qin [Abstract, para. 0027].

11.    Modified Bingham discloses the system of claim 1, further comprising an automated screen cleaning system [claim 19].
12.    Modified Bingham discloses the system of claim 11, wherein the automated screen cleaning system is activated at least once every six hours [every hour, para. 0042].
13.    Bingham discloses a system [Abstract, claim 19], comprising: 
a shale shaker [Abstract, claim 19];
a shale shaker screen installed on a shale shaker [Abstract, claim 19; “while the screen assemblies are installed in the shaker”, para. 0021; “while the screen assembly is in the shaker”, para. 0026; “screen assemblies installed therein”, para. 0043, claim 9];
a processor [Abstract, claim 19]; and
at least one camera positioned to capture one or more images of the shale shaker screen [claim 19] installed on the shale shaker [claims 9 and 19; para. 0021, 0026, 0043], wherein the camera is operably connected to the processor and the processor capable of receiving the images of the shale shaker screen from the camera [real-time image of the shaker, claim 19]; 
wherein the processor is configured to analyze the images [claim 19, para. 0034-35; para. 0025, claim 16] and is trained to detect clogged sections of the shaker screen using training images [“detect the existence of a blinding of the screen assembly”, para. 0025] and is configured to determine whether a percentage of the shale shaker screen that is clogged exceeds a pre-defined threshold [“some or all of the screen assembly’s open area is blocked by material such as solids”, para. 0025]; and 

Bingham’s method for analyzing shaker screen images for detection of damage to the screens [claim 19, para. 0034-35] fails to explicitly disclose the italicized limitation above. 
However, Qin discloses a system for training computers for image processing of aircraft skin [Abstract], comprising the processes trained to detect damaged region of the object using at least one training image [para. 0023, 0037-38].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing shaker screen images for detection clogs on the screen, of Bingham [para. 0022-25, 0037-38], to include the method of training an image processor using training images such that at least 10 images are used, of Qin, because Qin teaches the training images improve detection [Abstract, para. 0027].
Furthermore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Bingham elaborates as to the detections performed by the monitoring tool 230 [para. 0034-35]: “the monitoring tool 230 may detect the existence of a blinding of the screen assembly, which occurs when some or all of the screen assembly's open area is blocked by material such as solids” [para. 0025]. Bingham therefore anticipates the recited feature of detecting clogged section of the shaker screen.
As to the percentage of the shale shaker screen that is clogged, Bingham teaches “the monitoring tool 230 may detect the existence of a blinding of the screen assembly, which occurs when some or all of the screen assembly's open area is blocked by material such as solids” [para. 0025], but is silent towards a percentage.
However, one of ordinary skill in the art would readily infer from this teaching that the amount of blinding which would require repair or replacement is a result-effective variable in controlling the 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As to “the processor is configured to provide an alert to an operator”, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of detecting a screen assembly having a tear or hole exceeding a predetermined size [para. 0022, 0037], in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
14.    Modified Bingham discloses the system of claim 13, wherein the processor is configured to determine a shale shaker screen efficiency based on a number of clogged sections of the shale shaker screen [para. 0022-25, 0037-38].
15.    Modified Bingham discloses the system of claim 13, further comprising an automated screen cleaning system [claim 19]. 
21.    Modified Bingham discloses the system of claim 1, but fails to explicitly disclose:
wherein the pre-defined threshold ranges from 13% to 20%.
Bingham is silent towards any examples of the pre-determined size of holes or tears which render the screen in need of repair [para. 0022, 0037-38], and therefore fails to explicitly disclose wherein the pre-defined threshold ranges from 13% to 20% .  

Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
22.    Modified Bingham discloses the system of claim 1, wherein the alert comprises one of a text message to be displayed on the operator’s screen, a text message sent to a phone number, an email message sent to an email address, an alert sound, or an alarm [“in response to […] analyzing the real-time image, the controller 250 (or a human operator operating controller 250 at a control terminal) may control the actuated arm 220 to remove, inspect, replace, repair, clean, and/or install screen assemblies or the shaker 200”, para. 0021; para. 0062]. 
Here, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of detecting a screen assembly having a tear or hole exceeding a predetermined size [para. 0022, 0037] by text message, or an audible indicator, in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
.

Claims 16-18, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20180171731 A1).
16.     Bingham discloses a method [claim 1, 11, 13, 18, 0034-39], comprising:
capturing visual images of a shale shaker screen installed in a shale shaker [Abstract, claim 19; “while the screen assemblies are installed in the shaker”, para. 0021; “while the screen assembly is in the shaker”, para. 0026; “screen assemblies installed therein”, para. 0043, claim 9] using a camera [claim 1, 11, para. 0039];
transferring the captured images to a processor operably connected to the camera [claim 1, 11, para. 0029; Fig. 7, para. 0063];
analyzing, using the processor [Fig. 7, para. 0063], the captured images [claim 1, 11, para. 0039]; 
detecting, using the processor [Fig. 7, para. 0063], damaged regions or clogged regions of the shale shaker screen based on analysis of the captured images [claim 13, para. 0022, 0034-39];
determining, using the processor [Fig. 7, para. 0063], whether a percentage of the shale shaker screen that is damaged [“tear or hole exceeding a predetermined size”, para. 0022, 0037] or clogged [“detect the existence of a blinding of the screen assembly”, para. 0025] exceeds a pre-defined threshold [“predetermined size”, para. 0022, 0037; “some or all of the screen assembly’s open area is blocked by material such as solids”, para. 0025]; and
providing an alert to an operator [para. 0040, 0062] in response to determining that the percentage of the shale shaker screen that is damaged or clogged exceeds the pre-defined threshold [para. 0040; para. 0062].
Bingham’s method for analyzing shaker screen images for detection of damage to the screens [claim 19, para. 0023, para. 0034-35] fails to explicitly disclose the above italicized limitation. 
a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold” the cited teaching of Bingham, whether the size of any tears or holes are larger than a predetermined size [para. 0022, 0037], inherently teaches the limitation. In particular, the shaker screens are a standardized or at least pre-determined size [para. 0015; para. 0023, “given screen and mesh size”] of which the monitoring tool identifies tears or holes larger than a predetermined size [para. 0022]. Thus, in selecting the predetermined size hole or tear which renders the screen in need of repair for a particular screen size [para. 0037], one is inherently selecting “a percentage of the shale shaker screen that is damaged exceeds a pre-defined threshold”. As a hypothetical application of the system of Bingham: if the area of the shaker screen is 1200 inches squared, and the selected “predetermined size” of the hole is 12 inches squared (as determined by the user and/or the demands of the particular screen or process) [para. 0035, “monitoring tool 230 may determine the length and width of tears and/or the size of holes in the mesh to determine if they exceed acceptable values”], then the application of the system of Bingham inherently requires determining whether the shale shaker screen is damaged beyond a pre-defined threshold of 1%. 
As to the percentage of the shale shaker screen that is clogged, Bingham teaches “the monitoring tool 230 may detect the existence of a blinding of the screen assembly, which occurs when some or all of the screen assembly's open area is blocked by material such as solids” [para. 0025], but is silent towards a percentage.
However, one of ordinary skill in the art would readily infer from this teaching that the amount of blinding which would require repair or replacement is a result-effective variable in controlling the efficiency of the screening process and as such would optimize the amount of detected blinding (i.e., “some”) that renders the screen in need of repair in order to achieve the desired screening efficiency and/or to prevent screen failures in service, as taught by Bingham [para. 0022-23; para. 0037-38], with predictable results. 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 
 As to “the processor is configured to provide an alert”, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of detecting a screen assembly having a tear or hole exceeding a predetermined size [para. 0022, 0037], in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
17.    Modified Bingham discloses the method of claim 16, further comprising the step of cleaning the shale shaker screen using an automated screen cleaning system [claim 19, para. 0040]. 
18.    Modified Bingham discloses the method of claim 16, further comprising automatically adjusting an angle of the shale shaker in response to detecting the damaged regions of the shale shaker screen [claim 1, 13].
20. Modified Bingham discloses the method of claim 16 further comprising:
training a support vector machine classifier [Qin, para. 0027; Bingham, para. 0039]; and
estimating performance using receiver operating characteristic curves [“predict when screen assemblies…may be expected to fail”, para, 0040].
24.    Modified Bingham discloses the method of claim 16, but fails to explicitly disclose wherein the pre-defined threshold ranges from 3% to 10%.
As to the percentage of the shale shaker screen that is clogged, Bingham teaches “the monitoring tool 230 may detect the existence of a blinding of the screen assembly, which occurs when some or all of the screen assembly's open area is blocked by material such as solids” [para. 0025], but is silent towards a percentage.

Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Bingham is silent towards any examples of the pre-determined size of holes or tears which render the screen in need of repair [para. 0022, 0037-38], and therefore fails to explicitly disclose wherein the pre-defined threshold ranges from 3% to 10% .  
However, one of ordinary skill in the art would recognize that selection of the predetermined size of hole (and inherently the pre-defined threshold percent) is a result-effective variable in controlling the efficiency of the screening process [para. 0035, “monitoring tool 230 may determine the length and width of tears and/or the size of holes in the mesh to determine if they exceed acceptable values”], and as such would optimize the predetermined size of hole to achieve the desired screening efficiency and/or to prevent screen failures in service, as taught by Bingham [para. 0022-23; para. 0037-38], with predictable results. 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
wherein the pre-defined threshold ranges from 13% to 20%.
As to the percentage of the shale shaker screen that is clogged, Bingham teaches “the monitoring tool 230 may detect the existence of a blinding of the screen assembly, which occurs when some or all of the screen assembly's open area is blocked by material such as solids” [para. 0025], but is silent towards a percentage.
However, one of ordinary skill in the art would readily infer from this teaching that the amount of blinding which would require repair or replacement is a result-effective variable in controlling the efficiency of the screening process and as such would optimize the amount of detected blinding (i.e., “some”) that renders the screen in need of repair in order to achieve the desired screening efficiency and/or to prevent screen failures in service, as taught by Bingham [para. 0022-23; para. 0037-38], with predictable results. 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Bingham is silent towards any examples of the pre-determined size of holes or tears which render the screen in need of repair [para. 0022, 0037-38], and therefore fails to explicitly disclose wherein the pre-defined threshold ranges from 3% to 10% .  
However, one of ordinary skill in the art would recognize that selection of the predetermined size of hole (and inherently the pre-defined threshold percent) is a result-effective variable in controlling the efficiency of the screening process [para. 0035, “monitoring tool 230 may determine the length and width of tears and/or the size of holes in the mesh to determine if they exceed acceptable values”], and as such would optimize the predetermined size of hole to achieve the desired screening efficiency and/or to 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
26.    Modified Bingham discloses the method of claim 16, wherein the alert comprises one of a text message to be displayed on the operator’s screen, a text message sent to a phone number, an email message sent to an email address, an alert sound, or an alarm [“in response to […] analyzing the real-time image, the controller 250 (or a human operator operating controller 250 at a control terminal) may control the actuated arm 220 to remove, inspect, replace, repair, clean, and/or install screen assemblies or the shaker 200”, para. 0021; para. 0062]. 
Here, Bingham teaches the system may be totally automated, or may be operated by a human operator [“with or without a human operator”, para. 0062]. As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the operator with the information necessary to operate the system, of Bingham, including providing the information of detecting a screen assembly having a tear or hole exceeding a predetermined size [para. 0022, 0037] by text message, or an audible indicator, in order for the operator to remove, replace, repair or clean the screen assembly [Abstract, para. 0062].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713      


/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713